Citation Nr: 0002695	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  97-12 382	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
October 1949, and from December 1949 to April 1956.  He died 
on January 13, 1979.  The appellant is his widow.  Her claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an October 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).

The Board notes that the RO initially denied the appellant 
service connection for the cause of the veteran's death in 
March 1979, and the appellant did not appeal this decision.  
In January 1996, the appellant newly asserted that her 
husband died as a result of in-service radiation exposure.  
Her new etiological theory of in-service radiation exposure 
is based on a change in the law that occurred after she filed 
her initial claim.  Therefore, her claim is considered new 
and the submission of new and material evidence is not 
required to reopen the previously denied claim.  Spencer v 
Brown, 17 F.3d 368, 372 (Fed. Cir. 1994) (holding that de 
novo adjudication of a claim on essentially the same facts as 
a previously and finally denied claim is not precluded where 
an intervening and substantive change in law or regulation 
creates a new basis for entitlement to the benefit).   


FINDINGS OF FACT

1.  The appellant contends that the veteran served in 
Hiroshima or Nagasaki, Japan in 1945 or 1946.

2.  The veteran died of respiratory failure due to carcinoma 
of the right lung.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in part, that the veteran's lung 
cancer, which caused his death, developed as a result of his 
exposure to radiation while serving on active duty in 
Hiroshima or Nagasaki, Japan in 1945 and 1946.  Based on her 
contention, which is presumed credible for the purpose of 
determining whether her claim is well grounded, and medical 
evidence showing that the veteran died as a result of 
respiratory failure due to carcinoma of the right lung, the 
Board finds the appellant's claim well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board also 
finds that the RO has not fulfilled its duty to assist the 
appellant in developing her claim, and that therefore, this 
claim must be remanded for additional development.


ORDER

The claim is granted only to the extent it is found to be 
well grounded and is subject to the development requested 
below.



REMAND

The appellant and her representative contend that the veteran 
died as a result of either radiation or asbestos exposure in 
service.  Typically in a cause of death case, a claimant must 
submit competent medical evidence linking the cause of the 
veteran's death to his period of active service.  However, in 
a claim based on radiation exposure, certain statutory and 
regulatory provisions presume that such a relationship 
exists, provided other conditions are met, or require the VA 
to obtain evidence of such a relationship.  For instance, 
under 38 C.F.R. § 3.309(d), a rebuttable presumption of 
service connection is available for a veteran who suffers 
from a chronic disease that has been positively associated 
with radiation exposure, provided the disease manifests in a 
radiation-exposed veteran during his lifetime.  The term 
"radiation-exposed veteran" means a veteran who 
participated in a radiation-risk activity.  38 C.F.R. 
§ 3.309(d)(3)(i).  The term "radiation-risk activity" 
means, in part, the occupation of Hiroshima or Nagasaki, 
Japan, by United States forces during the period beginning on 
August 6, 1945, and ending on July 1, 1946.

Under 38 C.F.R. § 3.311(b), when it is determined that: (1) a 
veteran was exposed to ionizing radiation as a result of the 
occupation of Hiroshima or Nagasaki, Japan from September 
1945 until July 1946; (2) the veteran subsequently developed 
a radiogenic disease; and (3) that disease first became 
manifest within the period specified in paragraph (b)(5) of 
this section (in this case, 5 years or more after exposure), 
the claim will be referred to the Under Secretary for 
Benefits for an opinion as to whether it is at least as 
likely as not that a relationship exists between the disease 
and the radiation exposure.  If any of the foregoing three 
requirements has not been met, it shall not be determined 
that a disease has resulted from exposure to ionizing 
radiation.  38 C.F.R. § 3.311(b)(3).

In this case the record is unclear as to whether the veteran 
participated in the occupation of Hiroshima or Nagasaki, 
Japan, by United States forces during the period in question.  
In fact, the record is unclear as to whether the veteran 
served at all during the period in question.  In an 
application for compensation filed in May 1956, the veteran 
indicated that he served on active duty from August 1944 to 
November 1947, from December 1949 to September 1953, and from 
September 1953 to April 1957.  The RO made numerous attempts 
to verify each period of service, but was not successful with 
regard to the first alleged period.  Recently, however, the 
RO noted in a rating decision that the veteran did in fact 
serve during the alleged period in question, but verification 
of that period of service is not of record.  

The appellant has submitted copies of photographs allegedly 
taken by the veteran when he served in Japan during World War 
II.  In August 1986, the RO sought to verify whether the 
veteran was part of the occupation forces within the ten-mile 
city limit of Hiroshima or Nagasaki between August 1945 to 
July 1946.  In September 1996, the National Personnel Records 
Center responded by sending a service record that showed that 
the veteran participated in the support and occupation of 
Okinawa from April 17-22, 1945, crossed the Equator in May 
1945, and reenlisted in November 1945.  This document is 
telling in that it confirms that the veteran served on active 
duty at some time between 1944 and 1947, as he alleged in his 
May 1956 application.  However, this document, alone, cannot 
be relied upon as a basis for determining that the veteran 
did not participate in the occupation of Hiroshima or 
Nagasaki, Japan during the period in question.  It does not 
disclose the veteran's whereabouts from August 1945 to July 
1946, a fact which the Board must know before it decides the 
appellant's claim.  


In light of the foregoing, the Board finds that this claim 
must be remanded to the RO for the following development:

1.  The RO should contact all appropriate 
authorities, including the veteran's 
service department and the National 
Personnel Records Center, for 
verification of the veteran's service 
from 1944 to 1946 and duty stations in 
1945 and 1946. 

2.  If radiation exposure is verified, 
the RO should forward the claims file and 
any information obtained to the Under 
Secretary for Health for preparation of a 
radiation dose estimate based on the 
verified radiation exposure.

3.  Thereafter, the RO should undertake 
any indicated development and if 
appropriate forward the claims file to 
the Under Secretary for Benefits for 
action under 38 C.F.R. § 3.311. 

4.  Once the foregoing development is 
completed, the RO should readjudicate the 
appellant's claim.  If the benefit sought 
is not granted, the RO should furnish the 
appellant and her representative a 
Supplemental Statement of the Case and 
afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of this 

claim.  The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal; however, she is not required to take 
action unless otherwise notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




